DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 20 October 2021 which claims foreign priority to FR2010866 filed 22 October 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the aircraft" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “an aircraft”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellet et al. (US2016/0185451).
- Regarding Claim 1. Bellet discloses an aircraft main landing gear module (fig. 1-8) comprising: 
two main landing gears (42a/b) configured to be deployed or retracted alternately or simultaneously (“retracted position” [0055]); 
a landing gear bay (12) containing the landing gears (42a/b “for the accommodation of the two main landing gears” [0047]); 
the landing gear bay (12) comprising: 
two lateral walls (48a/b); 
a roof wall (20); 
a front wall (8); and 
a rear wall (16); 
wherein the roof wall, the front wall and the rear wall are configured to form together a pressurization barrier between the landing gear bay (12) and a pressurized compartment (“there is a floor on top of which is a pressurized upper compartment” [0046]).
- Regarding Claim 2. Bellet discloses the module according to claim 1, comprising at least one door configured to close the landing gear bay (12) when the landing gears (42a/b) are retracted or deployed (“opening being blocked by mobile doors” [0047] “gear well doors” [0054]).
- Regarding Claim 3. Bellet discloses the module according to claim 1, comprising a system for controlling the landing gears (42a/b) that is configured to deploy or retract the landing gears (42a/b “includes other structural elements such as one or more lowering actuators” [0056]).
- Regarding Claim 4. Bellet discloses the module according to claim 1, comprising a belly fairing (52) around the landing gear bay (12, fig. 6 illustrates the belly fairing around the landing gear bay).
- Regarding Claim 5. Bellet discloses the module according to claim 2, wherein the lateral walls, the roof wall, the front wall, the rear wall and the one or more doors for closing the landing gear bay form a closed box (“reconstituting the fuselage in the retracted position of the gear” [0047]).
- Regarding Claim 6. Bellet discloses a central aircraft fuselage part (102a, fig. 1-8), comprising, in order from a front towards a rear of an aircraft (100): 
a front section of the central fuselage part (102a, fig. 1 and 2 illustrate the front section of the central fuselage part); 
a center wing box (2) comprising at least a front wall (10), a rear wall (8) and a roof wall (4) that together form a pressurization barrier (“pressurization barrier” [0050]); 
a central section of the central fuselage part (102a, fig. 1 and 2 illustrate a central portion) comprising an intermediate wall (16) forming a pressurization barrier (“airtight end wall” [0050]), the intermediate wall (16) comprising a front end and a rear end, the front end being connected to an edge of the rear wall (8) of the center wing box (2, fig. 3 illustrates the intermediate wall with front and rear end and the front end connected to an edge of the rear wall by the roof of the landing gear bay); 
a landing gear module (12) comprising: 
two main landing gears (42a/b) configured to be deployed or retracted alternately or simultaneously (“retracted position” [0055]); 
a landing gear bay (12) containing the landing gears (42a/b), the landing gear bay (12) comprising: 
two lateral walls (48a/b); 
a roof wall (20); 
a front wall (8); and 
a rear wall (16); 
wherein the roof wall, the front wall and the rear wall are configured to form together a pressurization barrier between the landing gear bay (12) and a pressurized compartment (“there is a floor on top of which is a pressurized upper compartment” [0046]), wherein the rear end of the intermediate wall (16) is connected to an edge of the front wall (8) of the landing gear bay (12, the intermediate wall and front wall are connected by the roof wall); 
a rear section of the central fuselage part (102a, fig. 1 and 2 illustrate a rear section of the central fuselage part); and 
further comprising a keel beam (illustrated by fig. 7a as the longitudinally extending beams through which opening 78 is provided) to which are fastened the front section, the center wing box, the central section and the landing gear module (12, fig. 4 and 8 illustrate the central fuselage section and structural components which make up the central fuselage section including keel beams fastening the sections).
- Regarding Claim 7. Bellet discloses the central part according to claim 6, comprising an air conditioning and pressurization system of the aircraft (“pipes for the air conditioning system” [0070]).
- Regarding Claim 10. Bellet discloses an aircraft fuselage (100, fig. 1) comprising a central aircraft fuselage (102a) part according to claim 6 (see claim 6).
- Regarding Claim 11. Bellet discloses an aircraft (100, fig. 1) comprising a fuselage according to claim 10 (see claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bellet in view of Obviousness.
- Regarding Claim 8. Bellet discloses the central part according to claim 6 but does not disclose comprising a hydraulic system.
However, the examiner contends that providing for a hydraulic system to be disposed within the central part would be an obvious matter of design choice to one of ordinary skill in the art to allow for the landing gear system actuators to be composed of hydraulic actuation as is customary for aircraft landing gear.
- Regarding Claim 9. Bellet discloses the central part according to claim 6 but does not disclose comprising a fuel management system.
However, the examiner contends that providing for a fuel management system to be disposed within the central part would be an obvious matter of design choice to one of ordinary skill in the art to allow for the fuel system of the wings to be comprised within the central part as is customary for aircraft fuel systems.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        15 November 2022